DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 57.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1, 4, 5, 7, 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over JEANVOINE et al. (US 2002/0162358) in view of SHOCK et al. (US 2014/0144185) and ISHIKAWA et al. (US 2013/0239618).
Jeanvoine teaches a method for melting glass. Jeanvoine teaches providing a glass batch comprising a mixture of solid glass-forming materials and melting the glass batch in a melting chamber by application of heat from one or more submerged combustion (see figure 1). Figure 1 shows directing the unrefined molten glass from the melting chamber into a downstream treatment chamber including a refining section. Jeanvoine teaches heating the unrefined molten glass including the refining agent in the refining section of the treatment chamber at a temperature at most 1500°C (claim 11) which incorporates the claimed range of 1200°C to 1500°C. It inherent that refined molten glass comprises, by volume fewer gas bubbles than unrefined molten glass.  
Jeanvoine is silent to the bubble content.
Shock teaches a method of melting glass by a submerged combustion melter. Shock teaches that melting by a submerged combustion melter results in molten glass having up to 40% by volume of bubbles (para. 0002) which incorporates the claimed range of 20% to 40% gas bubbles. It would have been obvious to one of ordinary skill in the art that the glass of Jeanvoine would have bubbles of the same content because Jeanvoine teaches melting by a submerged combustion melter.

It would have been obvious to one of ordinary skill in the art to modify the method of Jeanvoine with the fining steps of Ishikawa because Ishikawa teaches that adding additives in the fining tank reduces energy consumption and exhaust gas (para. 0051).
Regarding claim 4, Jeanvoine teaches that the melting takes place at about 1350 °C (para. 0092).
Regarding claim 5, Ishikawa shows in figure 1 that the refining agent is introduced into the unrefined molten glass in the refining section of the treatment chamber. 
Regarding claim 7, figure 1 of Ishikawa shows the refining agent is introduced into the unrefined molten glass at a turbulent location downstream of the melting chamber.  
Regarding claim 13, Ishikawa teaches that the additives have a mean particle diameter of 30 to 1000 µm (para. 0109) which falls into the claimed range of 0.1 micrometers to 1000 micrometers.  
Regarding claim 14, Ishikawa teaches the solid powder comprises a plurality of particles of different sizes (para. 0105).  

Regarding claim 16, Ishikawa teaches the refining agent comprises a gaseous material of hydrogen (H2) (para. 0077).  
Regarding claim 17, Jeanvoine teaches forming glass articles from the molten glass (para. 0030).  

Claims 2, 3, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JEANVOINE et al. (US 2002/0162358) in view of SHOCK et al. (US 2014/0144185) and ISHIKAWA et al. (US 2013/0239618) as applied to claim 1 above, and further in view of KOBAYASHI et al. (US 5,922,097).
Jeanvoine as modified by Shock and Ishikawa teaches a method of melting glass. Ishikawa is silent to the fining agents use in the additive.
Kobayashi teaches a method of reducing gaseous inclusions in a glass making process. Kobayashi teaches a common fining agents is sodium sulfate (col. 1 lines 61-63). It would have been obvious to one of ordinary skill in the art to use sodium sulfate as the refining agent of modified Jeanvoine because Kobayashi teaches that it is a common fining agent use in the art (col. 1 lines 61-63).
Regarding claim 3, Kobayashi teaches the refining agent is formulated to promote gas bubble removal from the unrefined molten glass by generating additional gas bubbles in the unrefined molten glass or by increasing the size of gas bubbles existing in the unrefined molten glass (col. 1 lines 29-33).  

Regarding claim 9, Kobayashi teaches that refining agents may include sodium (col. 1 lines 61-63), arsenic oxides, antimony oxides, and sodium chloride (col. 4 lines 44-45).
Regarding claim 10, Kobayashi teaches that refining agents may include arsenic oxides or antimony oxides (col. 4 lines 44-45).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JEANVOINE et al. (US 2002/0162358) in view of SHOCK et al. (US 2014/0144185) and ISHIKAWA et al. (US 2013/0239618) as applied to claim 1 above, and further in view of SHOCK et al. (US 2014/0090421).
Jeanvoine as modified by Shock and Ishikawa teaches a method of melting glass. 
Shock (US 2014/0090421) teaches a method of melting glass. Shock teaches that the melter/finer may contain one or more apertures in the roof and/or sidewall of the furnace for introducing one or more compositions into the downstream apparatus (para. 0059). Figures 1 and 2 of Shock US 2014/0090421 shows an aperture for introducing additives (24, 24d, 24e) between the melting chamber (2) and the treatment chamber (14). It would have been obvious to one of ordinary skill in the art to modify the method of Jeanvoine to introduce the refining agent between the melting chamber and the .

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over JEANVOINE et al. (US 2002/0162358) in view of SHOCK et al. (US 2014/0144185) and ISHIKAWA et al. (US 2013/0239618) as applied to claim 1 above, and further in view of HAJEK et al. (US 6,938,441).
Jeanvoine as modified by Shock and Ishikawa teaches a method of melting glass. Ishikawa is silent to the fining agents use in the additive.
Hajek teaches a method of melting glass. Hajek teaches that inert additives of silicon carbide and silicon nitride may be added to the glass melt (col. 2 line 64 – col. 3 line 4). It would have been obvious to one of ordinary skill in the art to modify the method of Jeanvoine to include silicon carbide and silicon nitride as additives because Hajek teaches that these additives are strong absorbers of microwave (col. 3 lines 44-50) which provides the advantage of quick and in volume heating (col. 4 lines 4-7).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over JEANVOINE et al. (US 2002/0162358) in view of SHOCK et al. (US 2014/0144185) and ISHIKAWA et al. (US 2013/0239618) and ARGENT et al. (US 5,588,978).
Jeanvoine teaches a method for melting glass. Jeanvoine teaches providing a glass batch comprising a mixture of solid glass-forming materials and melting the glass batch in a melting chamber by application of heat from one or more submerged combustion (see figure 1). Figure 1 shows directing the unrefined molten glass from the 
Jeanvoine is silent to the bubble content.
Shock teaches a method of melting glass by a submerged combustion melter. Shock teaches that melting by a submerged combustion melter results in molten glass having up to 40% by volume of bubbles (para. 0002) which incorporates the claimed range of 20% to 40% gas bubbles. It would have been obvious to one of ordinary skill in the art that the glass of Jeanvoine would have bubbles of the same content because Jeanvoine teaches melting by a submerged combustion melter.
Ishikawa teaches a method of melting glass raw materials. Ishikawa teaches adding an additive to a molten state glass. Ishikawa teaches a melting tank (30) and a fining chamber (20) downstream from the melting tank that has a housing having each of a glass inlet, a glass outlet, and an auxiliary access passage (para. 0071). Ishikawa teaches introducing additive particles into the fining chamber of the fining tank through the auxiliary access passage (para. 0079). Ishikawa teaches the additive particles comprising a glass reactant material and one or more fining agents (para. 0107).
It would have been obvious to one of ordinary skill in the art to modify the method of Jeanvoine with the fining steps of Ishikawa because Ishikawa teaches that adding additives in the fining tank reduces energy consumption and exhaust gas (para. 0051).
.

Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over JEANVOINE et al. (US 2002/0162358) in view of SHOCK et al. (US 2014/0144185) and ISHIKAWA et al. (US 2013/0239618) and ARGENT et al. (US 5,588,978) as applied to claim 1 above, and further in view of KOBAYASHI et al. (US 5,922,097).
Jeanvoine as modified by Shock, Ishikawa and Argent teaches a method for melting glass. Ishikawa is silent to the fining agents use in the additive.
Regarding claims 19 and 20, Kobayashi teaches a method of reducing gaseous inclusions in a glass making process. Kobayashi teaches that refining agents may include sodium (col. 1 lines 61-63), arsenic oxides, antimony oxides, and sodium chloride (col. 4 lines 44-45). It would have been obvious to one of ordinary skill in the art to use the refining agents suggested by Kobayashi as the refining agent of modified Jeanvoine because Kobayashi teaches that these are conventional refining agents (abstract).
Regarding claim 21, Argent teaches that the colorant material may comprise sulfur containing materials (col. 5 lines 23-25).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over JEANVOINE et al. (US 2002/0162358) in view of SHOCK et al. (US 2014/0144185) and ISHIKAWA et al. (US 2013/0239618) and ARGENT et al. (US 5,588,978) as applied to claim 1 above, and further in view of JACQUES et al. (US 2006/0105899).
Jeanvoine as modified by Shock, Ishikawa and Argent teaches a method for melting glass. Modified Jeanvoine is silent to the amount of colorant in the final glass.
Jacques teaches a method of melting glass. Jacques teaches that colorant typically represents from 1 to 5% of the glass composition (para. 0002) which overlaps with the claimed range of between 0.5 % and 3 %. It would have been obvious to one of ordinary skill in the art that the colored glass of Jeanvoine would have the range suggested by Jacques because Jacques teaches that typical amount of colorant in the prior art (para. 0002).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130.  The examiner can normally be reached on Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA SZEWCZYK/Primary Examiner, Art Unit 1741